UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB/A (Amendment No.1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended: March 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-49649 PLAYLOGIC ENTERTAINMENT, INC. (Exact name of small business issuer as specified in its charter) Delaware 23-3083371 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Concertgebouwplein 13, 1msterdam, The Netherlands 1071 LL (Address of principal executive offices) (Zip Code) 31-20-676-0304 (Issuer’s telephone number) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at May 8, 2008 Common Stock, par value $.001 per share 41,532,580 shares Transitional Small Business Disclosure Format (check one): Yes o No þ EXPLANATORY NOTE This Amendment No. 1 on Form 10-QSB/A amends the items identified below with respect to the quarterly report on Form 10-QSB filed by Playlogic Entertainment, Inc. (“We” or the “Company”) with the Securities and Exchange Commission (the “SEC”) on May 8, 2008 (the “Original Filing”) for the fiscal quarter ended March 31, 2008. In connection with the review of the Original Filing, the SEC asked the Company torevise the officers’ certifications to include all the required disclosures set forth in Exhibit 601(b)(31) of Regulation S-K.The Company determined that it would amend its quarterly report for the year ended December 31, 2007 to address the SEC’s comments. The amendment has no impact on the Company’s consolidated balance sheet, consolidated statements of operations, consolidate statements of changes in shareholders’ equity and consolidated statements of cash flows for the fiscal quarter ended March 31, 2008. Changes Reflected in this Form 10-QSB/A This Form 10-QSB/A only amends certain information in the following items related to the fiscal quarter ended March 31, 2008: Cover Page Explanatory Note Part
